Citation Nr: 1106033	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cellulitis 
of the right leg, claimed as a big toe infection, to include as 
due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, 
claimed as warts of the lower extremities, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1967 to July 1969, to include a tour of combat duty in 
Vietnam from January 1968 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to the benefits sought.  
The issues listed above have been recharacterized to better 
reflect the allegations and evidence of record.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2006.  The Veteran 
elected to have this hearing after withdrawing his request for a 
hearing before a Veterans Law Judge.  A transcript of the DRO 
hearing is associated with the claims file.

In a November 2009 decision, the Board denied entitlement to 
service connection for hypertension, dizziness, and scar tissue 
of the lungs, and remanded the above listed matters for further 
development.  Only the issues listed above remain on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

In the November 2009 decision, the Board directed VA to contact 
the Veteran and request complete treatment records from Dr. DW, a 
private podiatrist.  A prior request for the records was limited 
to records from a certain period; the doctor stated in his 
response that there were no treatment records from that period, 
but indicated earlier records did exist and were available.  The 
duty to assist required that VA make reasonable efforts to obtain 
those records.  38 C.F.R. § 3.159.

VA sent correspondence to the Veteran's address of record in 
February 2010 describing the required evidence and documentation, 
and enclosing copies of necessary VA forms.  No response was 
received from the Veteran, and hence no further action could be 
taken to request Dr. DW's records.  In August 2010, VA issued a 
supplemental statement of the case (SSOC) continuing the prior 
denials of service connection; the SSOC noted the lack of 
response to the February 2010 correspondence.  The Veteran 
contacted the Board and requested a copy of the February 2010 
letter, which he stated he had never received and had no 
knowledge of.  He asked that no further action be taken on his 
claim until he had a chance to review the letter and act upon any 
request therein.

The Board forwarded the Veteran a copy of the February 2010 
letter in February 2011.  However, it does not appear that any of 
the accompanying VA forms, including the necessary VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs were enclosed.  The file copy of 
the letter did not have the enclosures attached.

Because the Veteran did not timely receive the request for the 
release for Dr. DW's records, and does not appear to have now 
received copies of that form to complete, there has not been 
effective compliance with the November 2009 Board remand.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To 
ensure that the Veteran has a full and fair opportunity to 
participate in the claims process, an additional remand is 
advisable at this time.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a properly 
executed VA form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for Dr. DW.  
Upon receipt of such, VA must take 
appropriate action to obtain complete 
treatment records.  The Veteran should be 
informed that in the alternative he may 
obtain and submit the records himself.

2.  Review the claims file to ensure that all 
the foregoing development has been completed 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


